95 Okla. Cr. 391 (1952)
246 P.2d 765
WARD
v.
STATE.
No. A-11574.
Criminal Court of Appeals of Oklahoma.
July 16, 1952.
Paul W. Updegraff, Norman, for plaintiff in error.
Mac Q. Williamson, Atty. Gen., and Sam H. Lattimore, Ass't Atty. Gen., for defendant in error.
JONES, J.
The defendant, Kenneth Ward, was jointly charged with William Lee Dover with the crime of burglary in the second degree, allegedly committed on January 24, 1950, by breaking into and entering a grocery, known as the Home Mart, located in the city of Norman, in which there was contained certain personal property belonging to Mr. A.M. Hampton. Defendant Ward was separately tried, was convicted, and pursuant to the verdict of the jury was sentenced to serve two years imprisonment in the state penitentiary.
The case presents the identical issue involved in Ward v. State, 95 Okla. Cr. 387, 246 P.2d 761. The record disclosed that the defendant was charged with committing three burglaries. Counsel for defendant filed a motion to suppress the evidence and it was stipulated at the hearing on the motion to suppress that the same evidence would apply to all three cases. In Ward v. State, supra, we fully discussed the legality of the search and therein we rendered an opinion sustaining the action of the trial court in overruling the motion to suppress evidence. Since that was the only issue presented, the judgment and sentence of the district court of Cleveland county is affirmed.
BRETT, P.J., and POWELL, J., concur.